Motion to resettle order of reversal dated March 1, 1929,* granted so *690that the order shall read as follows: “ It is Ordered and Adjudged that the judgment of conviction so appealed from be and the same is hereby unanimously reversed upon the law, and a new trial ordered, the facts having been examined and the Court having found that there was no error contained therein, and the reversal of said judgment is for error of law only. Enter — J. Addison Young, Acting Presiding Justice.” Present — • Lazansky, P. J., Young, Hagarty, Seeger and Carswell, JJ.

 See 226 App. Div. 676.— [Rep.